TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT MURFREESBORO

JOHN STANLEY, ) Docket No. 2019-05-0391
Employee, )

V. )

BATESVILLE CASKET, ) State File No. 22719-2019
Employer, )

and )

FARMINGTON CASUALTY CO. ) Judge Dale Tipps
Carrier. )

 

EXPEDITED HEARING ORDER DENYING REQUESTED BENEFITS

 

This case came before the Court on January 30, 2020, for an Expedited Hearing.
The threshold issue is whether Mr. Stanley’s claim is barred by the statute of limitations.’
For the reasons below, the Court holds Mr. Stanley is unlikely to establish at a hearing on
the merits that he timely filed his claim. Therefore, the Court holds that he is not entitled
to benefits at this time.

History of Claim

Mr. Stanley is a long-time employee at Batesville. On November 22, 2017, his
right shoulder began hurting at work. Mr. Stanley did not realize he injured his shoulder
but thought it was just sore. He continued trying to work through his discomfort and pain
to the point that he could barely move his arm.

A few weeks later, Mr. Stanley took his mother to her orthopedic surgeon
appointment. While there, the doctor examined Mr. Stanley’s shoulder and said he
probably had a torn rotator cuff.

 

' Other issues before the Court are notice and medical causation. Because of the Court’s statute of
limitations holding, it is unnecessary to address these issues at this time.

1
Mr. Stanley notified his supervisor of the injury around January 9, 2018.
Batesville provided medical treatment at its on-site clinic on January 10 and 18 but later
denied the claim.

Mr. Stanley sought treatment on his own, including rotator cuff repair surgery.
His health insurance carrier denied payment on the grounds that his injury was work-
related. Mr. Stanley stated that he is back at work and only wants his medical bills paid.

Among its other arguments, Batesville contended that the statute of limitations
bars Mr. Stanley’s claim. It asked the Court to deny his request.

Findings of Fact and Conclusions of Law

Mr. Stanley must provide sufficient evidence from which this Court might
determine he is likely to prevail at a hearing on the merits. See Tenn. Code Ann. § 50-6-
239(d)(1) (2019); McCord v. Advantage Human Resourcing, 2015 TN Wrk. Comp. App.
Bd. LEXIS 6, at *7-8, 9 (Mar. 27, 2015). Applying this standard to the facts of this case,
the Court cannot find that Mr. Stanley is likely to prevail at a hearing on the merits of his
claim.

Tennessee’s workers’ compensation law provides the following statute of
limitations for initiating a claim:

In instances when the employer has voluntarily paid workers’ compensation
benefits, within one (1) year following the accident resulting in injury, the
right to compensation is forever barred, unless a petition for benefit
determination is filed with the bureau on a form prescribed by the
administrator within one (1) year from the latter of the date of the last
authorized treatment or the time the employer ceased to make payments of
compensation to or on behalf of the employee.

Tenn. Code Ann. § 50-6-203(b)(2). Further:

The employer has the burden of proof to establish facts which the employer
claims as a bar to the workers’ compensation claim, such as the expiration of
the statute of limitations. When, however, a defendant establishes an
affirmative defense, the burden shifts to the plaintiff to demonstrate a
recognized exception.

Cloyd v. Hartco Flooring Co., 274 S.W.3d 638, 647 (Tenn. 2008).

Mr. Stanley testified that Batesville never paid temporary disability benefits and

2
provided no medical treatment after January 18, 2018. He did not file his Petition for
Benefit Determination until March 20, 2019, fourteen months later. Because he failed to
file within one year of the last authorized treatment and failed to demonstrate a
recognized exception, the Court must hold that Mr. Stanley is not likely to prevail at a
hearing on the merits.

IT IS, THEREFORE, ORDERED as follows:

1.

Mr. Stanley’s claim against Batesville Casket for the requested medical and
temporary disability benefits are denied at this time.

This case is set for a Scheduling Hearing on April 21, 2020, at 9:00 a.m. You
must call toll-free at 855-874-0473 to participate. Failure to call might result in a
determination of the issues without your further participation. All conferences are
set using Central Time.

ENTERED February 4, 2020.

ee

L— ~
(FLEE 2

Judge Dale Tipps
Court of Workers’ Compensation Claims

 

APPENDIX

Exhibits:

1.

AMR WDS

Affidavit of John Stanley

Records from Tennessee Orthopedic Alliance

Medical bills

October 24, 2019 note from Dr. Edward Glenn

Records from Linda Williams, APN, and Kelsey Purcell, PA
Collective medical records

Technical record:

WR wWNS

Petition for Benefit Determination
Dispute Certification Notice

Request for Expedited Hearing
Employer’s Prehearing Brief
Employer’s Witness and Exhibit List
CERTIFICATE OF SERVICE

I certify that a copy of the Expedited Hearing Order was sent as indicated on
February 4, 2020.

 

 

 

 

 

 

 

 

 

Name Certified | Email | Service Sent To
Mail
John C. Stanley xX Calvinstanley909 @ gmail.com
Sarah Best, xX shbest @ mijs.com
Employer’s Attorney

 

/) /
Linuny wt inl

Penny Shrujn} Court Clerk
Court of Wh/kers? Compensation Claims
WC.CourtClerk @tn.gov

 

 
 

Expedited Hearing Order Right to Appeal:

If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

1. Complete the enclosed form entitled: “Notice of Appeal,” and file the form with the
Clerk of the Court of Workers’ Compensation Claims within seven business days of the
date the expedited hearing order was filed. When filing the Notice of Appeal, you must
serve a copy upon all parties.

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of the appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
it with the court clerk within ten business days of the filing the Notice of
Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
parties within ten business days of the filing of the Notice of Appeal. The statement of
the evidence must convey a complete and accurate account of the hearing. The Workers’
Compensation Judge must approve the statement before the record is submitted to the
Appeals Board. If the Appeals Board is called upon to review testimony or other proof
conceming factual matters, the absence of a transcript or statement of the evidence can be
a significant obstacle to meaningful appellate review.

4. If you wish to file a position statement, you must file it with the court clerk within ten
business days after the deadline to file a transcript or statement of the evidence. The
party opposing the appeal may file a response with the court clerk within ten business
days after you file your position statement. All position statements should include: (1) a
statement summarizing the facts of the case from the evidence admitted during the
expedited hearing; (2) a statement summarizing the disposition of the case as a result of
the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
argument, citing appropriate statutes, case law, or other authority.

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
 

NOTICE OF APPEAL

Tennessee Bureau of Workers’ Compensation
www.tn.gov/workforce/injuries-at-work/
wce.courtclerk@tn.gov | 1-800-332-2667

Docket No.:

State File No.:

Date of injury:

 

Employee

 

Employer

Notice is given that

 

[List name(s) of all appealing party(ies). Use separate sheet if necessary.]

appeals the following order(s) of the Tennessee Court of Workers’ Compensation Claims to the
Workers’ Compensation Appeals Board (check one or more applicable boxes and include the date file-
stamped on the first page of the order(s) being appealed):

0 Expedited Hearing Order filed on O Motion Order filed on

0 Compensation Order filed on C1 Other Order filed on

issued by Judge

 

Statement of the Issues on Appeal
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

 

Parties
Appellant(s) (Requesting Party): fo Employer] ‘Employee
Address: Phone:

Email:
Attorney’s Name: BPR#:
Attorney's Email: Phone:

 

 

 

Attorney's Address:

 

* Attach an additional sheet for each additional Appellant *

LB-1099 rev. 01/20 Page lof 2 RDA 11082
Employee Name: Docket No.: Date of Inj.:

 

 

 

 

 

 

Appellee(s) (Opposing Party): [| Employer [- ‘Employee
Appellee’s Address: Phone:

Email:

Attorney’s Name: BPR#:

Attorney’s Email: Phone:

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I, , certify that | have forwarded a
true and exact copy of this Notice of Appeal by First Class mail, postage prepaid, or in any manner as described
in Tennessee Compilation Rules & Regulations, Chapter 0800-02-21, to all parties and/or their attorneys in this

case on this the day of , 20

 

[Signature of appellant or attorney for appellant]

LB-1099 rev. 01/20 Page 2 of 2 RDA 11082